IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: MICHAEL J. SULLIVAN,                 : No. 128 EM 2014
TRAFFIC COURT JUDGE,                        :
PHILADELPHIA COUNTY                         :
                                            :
                                            :
PETITION OF: MICHAEL J. SULLIVAN            :


                                         ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, in response to the “Application for

Relief,” treated as a King’s Bench Petition, the February 1, 2013 order of this Court,

entered at 398 Judicial Administration Docket, is VACATED in its entirety.

      The order of February 1, 2013, suspended Petitioner from his judicial office

without pay predicated on a federal indictment charging Petitioner with various crimes

allegedly committed in connection with that office.      The instant vacatur recognizes

Petitioner’s subsequent acquittal of all such charges.

      As acknowledged by Petitioner, the Court of Judicial Discipline (“CJD”) entered a

separate order suspending Petitioner without pay. The present order should not be

construed as bearing in any way upon the propriety or longevity of the CJD’s order or

upon any further proceedings or action which may be appropriate within the scheme of

judicial discipline prescribed in Article V, Section 18 of the Pennsylvania Constitution.

See In re Bruno, 2014 WL 4915942, *40 (Pa. 2014) (“[t]he constitutional powers of the

Supreme Court and the [Court of Judicial Discipline], and the legal predicates for their

respective actions, are distinct and may comfortably operate separately”).

      Mr. Chief Justice Castille files a dissenting statement.

      Mr. Justice Stevens dissents, as he would not vacate the February 1, 2013 order.